                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 JEREMY BUTCHER, et al.,

               Plaintiffs,

               v.                                           Case No. 18-CV-02424-JAR-KGG

 TEAMSTERS LOCAL 955, et al.,

               Defendants.


                                       MEMORANDUM AND ORDER

       Plaintiffs Jeremy Butcher and Jeremy Butcher, Inc. bring claims against Defendant

Teamsters Local 955 (“Local 955”) for conversion, tortious interference with a business

expectancy, tortious interference with business relations, and civil conspiracy. Plaintiffs allege

the same state-law claims against Defendants John Does 1-5, as well as breach of constructive

trust, unjust enrichment, violation of the Kansas Uniform Trade Secrets Act,1 (“KUTSA”), and

violation of the Defend Trade Secrets Act of 2016,2 (“DTSA”). Before the Court is Local 955’s

Motion to Dismiss (Doc. 7), brought pursuant to Fed. R. Civ. P. 12(b)(6). Local 955 asserts that

Plaintiffs’ claims are preempted by federal labor law and that Plaintiff has failed to allege facts

sufficient to state a claim upon which relief can be granted. For the reasons set forth in detail

below, Local 955’s motion is denied.

I.     Legal Standard

       To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a complaint must

contain factual allegations that, when assumed to be true, “raise a right to relief above the



       1
           K.S.A. § 60-3320, et seq.
       2
           18 U.S.C. § 1836, et seq.
speculative level”3 and must include “enough facts to state a claim for relief that is plausible on

its face.”4 Under this standard, “the complaint must give the court reason to believe that this

plaintiff has a reasonable likelihood of mustering factual support for these claims.”5 The

plausibility standard does not require a showing of probability that “a defendant has acted

unlawfully,” but requires more than “a sheer possibility.”6 “[M]ere ‘labels and conclusions,’ and

‘a formulaic recitation of the elements of a cause of action’ will not suffice; a plaintiff must offer

specific factual allegations to support each claim.”7 Finally, the court must accept the

nonmoving party’s factual allegations as true and may not dismiss on the ground that it appears

unlikely the allegations can be proven.8

        The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but

is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’”9 Thus, the

court must first determine if the allegations are factual and entitled to an assumption of truth, or

merely legal conclusions that are not entitled to an assumption of truth.10 Second, the court must

determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”11 “A claim has facial plausibility when the plaintiff pleads factual content



        3
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004)).
        4
            Id. at 570.
        5
            Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).
        6
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        7
            Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at
555).
        8
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
        9
            Id. (quoting Twombly, 550 U.S. at 555).
        10
             Id. at 678–79.
        11
             Id. at 679.




                                                          2
that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”12

        Generally, preemption is an affirmative defense and the defendant bears the burden of

proof.13 “A district court may grant judgment as a matter of law under Federal Rule of Civil

Procedure 12(b)(6) on the basis of an affirmative defense like preemption when the law compels

that result.”14 If the facts establishing the affirmative defense are apparent on the face of the

complaint itself, a motion to dismiss is proper.15 Notably, the Supreme Court has held that

preemption arising under the NLRA is jurisdictional in nature.16 “A court has a duty to examine

its jurisdiction to determine whether it can review a matter.”17 Accordingly, although Local 955

pled preemption as an affirmative defense, the Court must consider, sua sponte, whether Local

955’s motion should be construed as a 12(b)(1) motion.

        The Tenth Circuit has not explicitly considered whether Garmon preemption should be

dismissed under 12(b)(1) or 12(b)(6).18 A review of other courts’ decisions reveals that some

courts have dismissed under 12(b)(1), some under 12(b)(6), and others without stating under


        12
             Id. at 678 (citing Twombly, 550 U.S. at 556).
        13
             Caplinger v. Medtronic, Inc., 784 F.3d 1335, 1351 (10th Cir. 2015).
        14
             Id. at 1341.
        15
           See Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir. 1965); Fernandez v. Clean House, LLC, 883
F.3d 1296, 1299 (10th Cir. 2018).
        16
           Int’l Longshoremen’s Ass’n, AFL–CIO v. Davis, 476 U.S. 380, 395 (1986) (“Since Garmon and Curry,
we have reiterated many times the general pre-emption standard set forth in Garmon and the jurisdictional nature
of Garmon pre-emption; we have also reaffirmed that our decisions describing the nature of Garmon pre-emption
and defining its boundaries have rested on a determination that in enacting the NLRA Congress intended for the
Board generally to exercise exclusive jurisdiction in this area.”).
        17
             Pliuskaitis v. USA Swimming, 720 F. App'x 481, 485 (10th Cir. 2018).
        18
           The Tenth Circuit has stated, “[i]n cases in which preemption under the NLRA does not automatically
deprive both state and federal courts of jurisdiction in favor of the jurisdiction of the NLRB [under Garmon], such
[NLRA conflict] preemption is simply a defense to state law claims touching on areas covered by the federal
enactment.” Felix v. Lucent Techs., Inc., 387 F.3d 1146, 1166 (10th Cir. 2004) (quoting United Ass’n of Journeymen
& Apprentices of Plumbing & Pipe Fitting Indus. of U.S. & Canada, Local No. 57 v. Bechtel Power Corp., 834 F.2d
884, 887 (10th Cir. 1987) (emphasis added).




                                                             3
which 12(b) subsection they are dismissing.19 Although the Supreme Court has stated that

Garmon preemption is jurisdictional, the Supreme Court has also clearly stated that the burden to

demonstrate Garmon preemption is on the party claiming preemption.20

               “The Supreme Court has suggested that, unlike most jurisdictional
               determinations—which courts can undertake sua sponte, Fed.R.Civ.P.
               12(h)(3), and under which courts may assume the truth of pleaded facts and
               make decisions as a matter of law—Garmon preemption is a defense that must
               be raised and proved with facts “the party claiming pre-emption is required to
               demonstrate that his case is one that the Board could legally decide in his
               favor . . . . The party must then put forth enough evidence to enable the court
               to find that the Board reasonably could uphold [his] claim.”21

In Taylor, the court reasoned that because the court had initial jurisdiction through diversity to

consider whether the conduct was arguably covered by the NLRA, and because the burden to

establish preemption was on the party claiming preemption, a motion to dismiss under 12(b)(6)

was proper.22

        Under 12(b)(1), the “the party invoking federal jurisdiction bears the burden of proof.”23

However, the Supreme Court has clearly placed the burden of demonstrating Garmon

preemption on the party asserting preemption.24 To apply the standards of 12(b)(1) when

considering Garmon preemption would necessarily shift that burden and require Plaintiffs to

demonstrate that the Court has jurisdiction over their arguably preempted claims. The Court

declines to impose that contradictory result here. The case is properly before the Court on


        19
            Compare Taylor v. Nat’l Car Rental Sys., Inc., No. CIV. 09-1628(WHW), 2009 WL 3260622, at *3 n.5
(D.N.J. Oct. 9, 2009) (noting the wide variation in how courts have handled Garmon preemption and finding that the
12(b)(6) standard applies based on the history and purpose of Garmon preemption) with Kastens v. Int’l Ass’n of
Machinists & Aerospace Workers, No. 16-1344-EFM-GEB, 2017 WL 3053994, at *3 (D. Kan. July 19, 2017)
(dismissing under 12(b)(1) because the claim was preempted under Garmon).
        20
             Davis, 476 U.S. at 395.
        21
             Taylor, 2009 WL 3260622, at *3 n.5 (citing Davis, 476 U.S. at 395) (internal citation omitted).
        22
             See id.
        23
             Marcus v. Kan. Dep’t of Revenue, 170 F.3d 1305, 1309 (10th Cir. 2005).
        24
             Davis, 476 U.S. at 395.




                                                           4
diversity jurisdiction and the Court has subject matter jurisdiction to consider whether Plaintiffs’

claims are arguably subject to §7 and §8 of the NLRA. Accordingly, the Court will consider

Local 955’s preemption argument under 12(b)(6) and apply the standard articulated by the

Supreme Court in Davis.

II.     Factual Allegations

        The Court summarizes the facts alleged in the Complaint and assumes them to be true for

purposes of deciding this motion. Jeremy Butcher was an Independent Operator for Bimbo

Foods Bakeries Distribution, LLC (“Bimbo”). Bimbo developed and acquired, then resold to

small businesses and individuals, the exclusive right to purchase, resell, and distribute certain

fresh-baked products (“Distribution Rights”)—including brands such as Nature’s Harvest,

Arnold, Brownberry, Oroweat, and Entermann’s—throughout the United States, including the

Greater Kansas City metropolitan area. Bimbo operated an “Independent Operator Distribution

Network,” through which it sold and conveyed exclusive Distribution Rights to distributors

including Plaintiffs, who would then resell the product to retail food outlets, restaurants, and

other institutions within a defined “Sales Area” or “Route.” The Distribution Rights included the

Route, exclusive Distribution Rights, customer lists, customer data, handheld computing

equipment networked with Bimbo’s computers, advertising and marketing rights, other business

assets, and the actual bakery products for resale.

        Plaintiffs executed a bill of sale for the purchase of their Route and have owned from the

date of said sale to the present, all rights, title, and interest in the Distribution Rights for Bimbo

products in that particular Route in the Greater Kansas City area. Plaintiffs also entered into a

Distribution Agreement with Bimbo, effective May 26, 2008, which set forth Bimbo’s

obligations with respect to Plaintiffs.




                                                   5
        In 2011, Bimbo’s parent company, Mexico-based Grupo Bimbo, S.A.B. de C.V.,

purchased Sara Lee Corporation’s North American Fresh Bakery (“Sara Lee NAFB”) business.

At the time, Sara Lee NAFB operated forty-one plants and approximately 4,800 distribution

routes. The complementary product lines and geographies gave rise to overlapping routes

between Bimbo and Sara Lee.

        Around 2017, Bimbo undertook negotiations with Local 955 to establish a new pay

schedule for union drivers to take over the Route owned by Plaintiffs and other independently-

owned routes in the Kansas City area. Bimbo and Local 955 entered into a Memorandum

Agreement by which they agreed to extend their then-current agreement—set to expire on

September 29, 2018—for three years, through October 3, 2021. Union drivers began servicing

Plaintiffs’ Route on June 17, 2018.

        Local 955 knew that Bimbo had not properly acquired Plaintiffs’ Distribution Rights. On

October 27, 2017, counsel for Plaintiffs wrote Local 955, advising that Plaintiffs owned the

exclusive rights to distribute Bimbo products in certain geographic areas, and that any action to

service Plaintiffs’ Route would constitute interference with Plaintiffs’ business expectancy.

Bimbo attempted to purchase Plaintiffs’ Route in furtherance of its agreement with Local 955;

Plaintiffs, however, were unwilling to sell. The Distribution Agreement between Bimbo and

Plaintiffs provides, “[e]xcept as set forth in this Article, or upon the sale or transfer of all of the

DISTRIBUTOR’s Distribution Rights, this Agreement may not be terminated or canceled,

provided DISTRIBUTOR carries out the terms hereof.”25 The Distribution Agreement does not

allow Bimbo to terminate the Agreement except for cause (defined in the Agreement) or death.




        25
             Doc. 1-1, ¶ 9.1.




                                                    6
        On June 26, 2018, Local 955 published an article on the “News” section of its website.

The article states, in part:

           The benefits of hiring a union driver instead of an independent operator are
            obvious to Teamsters. Every once in a while, it becomes obvious to large
            multinational corporations as well.

           “Bimbo bakeries is our largest employer, and throughout the years I’ve
            consistently pushed them to think differently about their distribution
            methods—specifically their independent operator model,” Bakery and
            Laundry Conference (BLC) Chairman and Director Dave Dudas said. “Over
            time, the company has bought out their independent operators (IOs) and given
            those bread routes to Teamster drivers. This has led to greater sales for the
            company, which in turn has led to more earnings for our membership.”

           The story of how the Teamsters and Bimbo Bakeries provides a fantastic
            model for building mutually beneficial relationships for union members, the
            companies they work at and the customers they serve.
                              ....

           Kansas City, Missouri . . . the company approached Dave Dudas about a
            large-scale project that he had been advocating on behalf of for a number of
            years—the transitioning of an entire geographic area into a Teamsters-only
            distribution network.”

           The BLC successfully negotiated a plan for Bimbo Bakeries to transition all
            of the IO routes in the Kansas City metropolitan area to Teamster drivers.

           . . . .the move has led to increased sales, particularly in Bimbo brands that the
            Teamsters previously weren’t selling such as Oroweat, Entenmann’s and
            Thomas.

           “We anticipate that the company will be able to scale up in Kansas City to at
            least 16 more small stop routes to cover more than 800+ locations that we
            currently do not service,” Dudas said. “The significance of the Kansas City
            project cannot be undervalued. The company was under no pressure to
            transition from IOs to Teamster route sales, but because of this program we
            are adding new members . . . .”
                               ....

           “Before the implementation of this program, we controlled less than 35
            percent of the bread routes in the Kansas City metropolitan area,” said Woods.
            “Now we control more than 50 percent, and pretty soon it will be 100 percent.
            We knew that at a certain point the company was going to switch over to




                                                  7
                either our drivers or IOs completely. We needed to figure something out, and
                we did.”26

         Although Plaintiffs have not sold, and Bimbo has not acquired, Plaintiffs’ Distribution

Rights, union drivers have serviced Plaintiffs’ Route, pursuant to Local 955’s “plan” and

agreement with Bimbo. Plaintiffs have demanded the return of possession and control of their

Distribution Rights.

         Following Bimbo’s agreement with Local 955, Bimbo prevented Plaintiffs from

accessing the computer and software needed to order products and perform the Distribution

Agreement; refused to allow Plaintiffs to place orders for products; demanded Plaintiffs make

their trucks available for repainting; assigned union drivers and personnel to service Plaintiffs’

Route and furnished those employees with tools, marks, and other trade necessities; received and

deposited into their own accounts monies from the sale and delivery of products to outlets in

Plaintiffs’ Sales Area; and refused to pay to Plaintiffs the profits from the sales and deliveries of

products since union drivers took over the Route on June 17, 2018.

III.     Discussion

         Local 955 asserts that Plaintiffs’ claims fail to state a claim upon which relief can be

granted for two reasons: (1) Plaintiffs claims are preempted by federal labor law and (2)

Plaintiffs fail to assert essential elements of their underlying causes of action.27 The Court

addresses each issue in turn.




         26
              Doc. 1, ¶ 23 (emphasis added) (citing https://teamster.org/news/2018/06/bimbo-bakeries-teamsters-do-it-
best).
         27
           Local 955 also asserts that Plaintiffs’ conclusory allegations are not entitled to a presumption of truth.
The Court disregards any conclusory statements couched as facts in Plaintiffs’ Complaint. Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).




                                                           8
        A.         Preemption

        Local 955 argues that all of Plaintiffs’ state-law tort claims are preempted by federal

labor laws, specifically the National Labor Relations Act (“NLRA”) and the Labor Management

Relation Act (“LMRA”), under the principles set forth in San Diego Building Trades Council v.

Garmon.28 Under Garmon “[w]hen an activity is arguably subject to § 7 or § 8 of the [NLRA],

the States as well as the federal courts must defer to the exclusive competence of the National

Labor Relations Board if the danger of state interference with national policy is to be averted.”29

The purpose of Garmon preemption is to protect “the primary jurisdiction of the NLRB to

determine in the first instance what kind of conduct is either prohibited or protected by the

NLRA.”30

        The Supreme Court has elaborated on what it meant by “arguably.”

               If the word “arguably” is to mean anything, it must mean that the party
               claiming pre-emption is required to demonstrate that his case is one that the
               Board could legally decide in [its] favor. That is, a party asserting pre-
               emption must advance an interpretation of the Act that is not plainly contrary
               to its language and that has not been “authoritatively rejected” by the courts or
               the Board. The party must then put forth enough evidence to enable the court
               to find that the Board reasonably could uphold a claim based on such an
               interpretation.31

Courts applying this standard do not require that the Board arrive at a particular outcome; rather,

the question is whether a court can conclude that the activity is prohibited or protected by the

NLRA.32 In the 12(b)(6) context, “the party claiming preemption bears the burden of


        28
             359 U.S. 236 (1959) (Garmon).
        29
             Garmon, 359 U.S. at 245.
        30
             Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 748 (1985).
         31
            Paper, Allied, Chem. & Energy Workers Int’l Union, Local 5-508, AFL–CIO v. Slurry Explosive Corp.,
107 F. Supp. 2d 1311, 1329 (D. Kan. 2000) (quoting Int’l Longshoremen’s Ass’n v. Davis, 476 U.S. 380, 395
(1986)).
        32
           See e.g., Chamber of Commerce of the United States of Am. v. City of Seattle, 890 F.3d 769, 795 (9th Cir.
2018); Nw. Ohio Adm’rs, Inc. v. Walcher & Fox, Inc., 270 F.3d 1018, 1027 (6th Cir. 2001).




                                                           9
demonstrating that the challenged activity is prohibited [or protected] by the NLRA.”33 In Nw.

Ohio Adm’rs, Inc. v. Walcher & Fox, Inc., the Sixth Circuit affirmed the district court’s denial of

a motion to dismiss because “the Union has offered no evidence demonstrating that its activities

are unfair labor practices [under § 8],” and consequently had failed to meet their burden of proof

to establish preemption at the motion to dismiss stage.34 Accordingly, at this stage, Local 955

must establish that the conduct alleged in Plaintiffs’ Complaint is arguably within the scope of §

8; namely, that the conduct alleged by Plaintiffs arguably constitutes an unfair labor practice.

         Local 955 asserts that because Plaintiffs “are, in effect, arguing that the terms of the

CBA” constitute an unfair labor practice, the claims are preempted under §8(e) and/or § 8(b)(4)

of the NLRA, or in the alternative, §303 of the LMRA provides the exclusive right of action.35

Plaintiffs respond that the alleged conduct does not fall within the scope of § 8(e), § 8(b)(4), or

§303 because Plaintiffs’ state tort claims do not touch on matters giving rise to a claim under the

NLRA. The Court finds—based on the facts alleged in Plaintiffs’ Complaint—Local 955 has not

established that Plaintiffs’ claims are preempted.36

                    1.       Section 8 of the NLRA

         Local 955 argues that the conduct alleged in Plaintiffs’ Complaint is arguably

encompassed by Section 8(e) of the NLRA. Section 8(e) states, in relevant part:

                It shall be an unfair labor practice for any labor organization and any
                employer to enter into any contract or agreement, express or implied, whereby

         33
              Slurry Explosive Corp., 107 F. Supp. 2d at 1329 (citing Davis, 476 U.S. at 395).
         34
              Nw. Ohio Adm’rs, Inc., 270 F.3d at 1028.
         35
            Any inference that the plan or agreement alleged by Plaintiffs necessarily refers to the CBA is improper
in a 12(b)(6) motion. Here, Plaintiffs assert that Local 955 and Bimbo conspired to convert and tortiously interfere
with their business; the existence and nature of the plan or agreement is a question of fact that the Court does not
consider here.
         36
           The Court will not consider Local 955’s argument that § 301 preempts Plaintiffs’ claims because Local
955 did not assert this argument in its Motion to Dismiss. It is improper for a movant to raise new arguments in a
reply. E.E.O.C. v. Int’l Paper Co., No. CIV. A. 91-2017-L, 1992 WL 370850, at *10 (D. Kan. Oct. 28, 1992).




                                                           10
               such employer ceases or refrains or agrees to cease or refrain from handling,
               using, selling, transporting or otherwise dealing in any of the products of any
               other employer, or to cease doing business with any other person, and any
               contract or agreement entered into heretofore or hereafter containing such an
               agreement shall be to such extent unenforceable and void . . . .37

Section 8(e) prohibits so-called “hot cargo” agreements, by which unions secure agreements

from employers to boycott the goods and services of other employers who do not operate under

union contracts, which Plaintiffs have not alleged here. “The ‘touchstone’ and ‘central theme’ of

§ 8(e) is the protection of neutral employers . . . which are caught in the middle of a union’s

dispute with a third party.”38 Similarly, § 8(b)(4) prohibits any attempt by a labor organization to

“threaten, coerce, or restrain any person” for the purpose of forcing or requiring that person to

cease doing business with any other person.39 This activity has been labeled as a “secondary

boycott” or “secondary picketing.” The purpose of § 8(b)(4) is to “protect neutral employers,

i.e., those not directly involved in a labor dispute.”40 Notably, “[s]ection 8(b)(4)(A) prohibits

union activities designed to force an employer to enter into an agreement which is prohibited

under section 8(e).”41 Thus, the Court will consider preemption based on § 8(e) and/or § 8(b)(4)

together.



        37
             29 U.S.C. § 158(e) (emphasis added).
         38
            Kaiser Steel Corp. v. Mullins, 455 U.S. 72, 84 (1982) (citing Nat’l Woodwork Mfrs. Ass’n. v. NLRB, 386
U.S. 612, 624–626, 645 (1967) (emphasis added); see also R.M. Perlman, Inc. v. New York Coat, Suit, Dresses,
Rainwear & Allied Workers’ Union Local 89-22-1, I.L.G.W.U., AFL–CIO, 33 F.3d 145, 151 (2d Cir. 1994)
(“Contracts that violate § 8(e) of the Act are commonly referred to as ‘hot cargo agreements.’ The expression
derives from the language of § 8(e) barring an employer and union from entering into an agreement under which the
employer ceases handling or otherwise dealing with the products of other employers. The goods agreed not to be
handled are therefore rendered ‘too hot to handle,’ and such a forbidden agreement is aptly called a ‘hot cargo’
agreement.”); Local 210, Laborers’ Int’l Union of N. Am. v. Labor Relations Div. Associated Gen. Contractors of
Am., N.Y.S. Chapter, Inc., 844 F.2d 69, 72 (2d Cir. 1988) (“Section 8(e) was designed to outlaw so-called “hot
cargo” clauses in collective bargaining agreements, by which unions would secure agreements from employers to
boycott the goods or services of other employers that did not comply with union standards or recognize a union.”).
        39
             29 U.S.C. § 148(b)(4).
        40
             Frito-Lay, Inc. v. Retail Clerks Union Local No. 7, 629 F.2d 653, 659 (10th Cir. 1980) (emphasis added).
        41
             Id.




                                                          11
        Plaintiffs assert that because there is no “labor dispute” or “neutral employer” here,

§§ 8(b)(4) and 8(e) do not apply.42 Local 955 responds that Plaintiffs’ interpretation requiring a

neutral employer and a labor dispute ignores the plain language of the statute; rather, Local 955

argues, the plain language of the statute only requires “any labor organization and any employer

to enter into any contract or agreement . . . to cease doing business with any other person.”43

Local 955’s argument that the plain language of the statute establishes preemption, without

more, is not sufficient. Rather, Local 955 must “put forth enough evidence” for the Court to find

that the NLRB can adjudicate Plaintiffs’ claims.44 Further, the mere fact that a union is the

defendant in this case does not establish preemption: “The Board is not involved in this case

essentially because the Employer merely filed a lawsuit against the Union.”45

        In evaluating whether Plaintiffs’ claims are preempted, the Court considers the purpose

of Garmon preemption, namely, to protect “the primary jurisdiction of the NLRB to determine in

the first instance what kind of conduct is either prohibited or protected by the NLRA.”46 The

Supreme Court has clearly articulated the purpose of preemption in the labor context:

               The principle of pre-emption that informs our general national labor law was
               born of this Court’s efforts, without the aid of explicit congressional guidance,
               to delimit state and federal judicial authority over labor disputes in order to
               preclude, so far as reasonably possible, conflict between the exertion of
               judicial and administrative power in the attainment of the multifaceted
               policies underlying the federal scheme.47


        42
           Plaintiffs argue that they cannot present a claim to the NLRB since Local 955 did not “even arguably
engage in conduct proscribed by § 8(e).” Doc. 9 at 16.
        43
             29 U.S.C. § 158(e).
        44
          Paper, Allied, Chem. & Energy Workers Int’l Union, Local 5-508, AFL--CIO v. Slurry Explosive Corp.,
107 F. Supp. 2d 1311, 1329 (D. Kan. 2000) (quoting Int’l Longshoremen’s Ass’n v. Davis, 476 U.S. 380, 395
(1986)).
        45
             Subject: Golden Gate Painting, Case 20-CA-31153-1, 2003 WL 22927229, at *5 (Sept. 29, 2003).
        46
             Metro. Life Ins. Co. v. Massachusetts, 471 U.S. 724, 748 (1985).
        47
           Amalgamated Ass’n of St., Elec. Ry. & Motor Coach Emp. of Am. v. Lockridge, 403 U.S. 274, 286 (1971)
(emphasis added).




                                                          12
Similarly, the Tenth Circuit has acknowledged the “sweeping language” of § 8 of the NLRA and

grounded its interpretation of the statute in its purpose, namely, protecting “neutral employers,

i.e. those not directly involved in a labor dispute, from direct union sanction.”48 Although “labor

dispute” is not a term found in § 8, it is defined within the NLRA: “the term ‘labor dispute’

includes any controversy concerning terms, tenure or conditions of employment, or concerning

the association or representation of persons in negotiating, fixing, maintaining, changing, or

seeking to arrange terms or conditions of employment, regardless of whether the disputants stand

in the proximate relation of employer and employee.”49

         Local 955 points the Court to no cases where a court or the NLRB found a “hot cargo”

agreement under § 8(e) or a “secondary boycott” under § 8(b)(4) without a labor dispute.

Although Local 955 asserts that the conduct here is “precisely the sort that courts have found to

be completely preempted,”50 both cases involving § 8(b)(4) cited by Local 955 involve a neutral

party and a clear labor dispute.51 Similarly, the cases cited by Local 955 concerning preemption

of tortious interference claims involve a clear labor dispute.52 The Court agrees with Local 955




         48
              Frito-Lay, Inc. v. Retail Clerks Union Local No. 7, 629 F.2d 653, 659 (10th Cir. 1980) (emphasis added).
         49
              29 U.S.C. § 152.
         50
              Doc. 10 at 11.
         51
             See generally Ethridge v. Harbor House Rest., 861 F.2d 1389 (9th Cir. 1988) (holding Garmon
preemption applies under § 8(a) when Plaintiff alleges he was terminated in retaliation for his union-organizing
activities); Smart v. Local 702 Int’l Bd. of Elec. Workers, 562 F.3d 798 (7th Cir. 2009) (finding Garmon preemption
under § 8(b)(4) when a union coerced the owner of a sports complex to terminate his agreement with the neutral
plaintiff and threatened to withhold services if the owner did not employ union workers instead of the plaintiff);
Monarch Long Beach v. Soft Drink Workers, Local 812, 762 F.2d 228 (2d Cir. 1985) (finding Garmon preemption
under § 8(b)(4) of a state-law claim for punitive damages where the union picketed and distributed handbills at
neutral plaintiff’s retail outlet; the neutral plaintiff in this case brought and won a case in front of the NLRB).
         52
            See generally BE & K Const. Co. v. United Bhd. of Carpenters & Joiners of Am., AFL-CIO, 90 F.3d
1318 (8th Cir. 1996) (holding that Plaintiff’s tortious interference claim was preempted under § 303 when a
nonunion contractor asserted that the union tortiously interfered by threatening union violence unless the contractor
was removed from the project); Ehredt Underground, Inc. v. Commonwealth Edison Co., 90 F.3d 238 (7th Cir.
l996) (holding that a state tort law claim of interference with contract was preempted under § 8(e) when Plaintiff
alleged the union falsely represented, as an inducement to sign a collective bargaining agreement, that an electric



                                                           13
that tortious interference claims which arise from a labor dispute are likely preempted.53 Here,

however, Local 955 points to no facts in Plaintiffs’ Complaint establishing that Bimbo or

Plaintiffs are neutral parties to a labor dispute; in fact, there is no labor dispute. There are no

allegations that Local 955 picketed or boycotted Plaintiffs’ business in order to force Bimbo’s

hand, nor any allegations that any agreement existed to accomplish the same. Further, there are

no allegations that Local 955 coerced any party, nor any threat of union violence. Indeed, the

NLRB has found that § 8(b)(4) requires an allegation of union coercion: “[s]imply put, as a

matter of black-letter law, it is impossible to state a secondary-boycott claim without an

allegation of coercive conduct directed at a neutral third party.”54

          Plaintiffs’ Complaint alleges that Local 955 conspired with Bimbo to convert and

tortiously interfere with Plaintiffs’ Distribution Rights. A judgment for Plaintiffs on these state-

law tort claims—based on the facts alleged in the Complaint—would not interfere with the

“integrated scheme of regulation” established by the NLRA, nor would it interfere with the

underlying purpose of federal preemption in the labor context: limiting state and federal

authority over labor disputes.55 To sustain its 12(b)(6) motion, Local 955 must show that the

facts alleged in the Complaint establish conduct that is arguably prohibited under § 8.56 At the



utility would amend its contract to protect employer’s profits; the court found that if an award of damages against
the union was granted under state law based on these facts, the federal regulatory system would come unraveled).
         53
            See Milum Textile Servs. Co. & Unite Here!, 357 NLRB 2047, 2050 (2011) (“Federal courts have held
that tortious interference claims arising out of a labor dispute are wholly preempted or, at least, preempted absent
outrageous or violent conduct.”) (citing In re Sewell, 690 F.2d 403, 408 (4th Cir. 1982)) (holding that the Act
preempts state law tortious interference with contract claim); Wilkes-Barre Publishing Co. v. Newspaper Guild of
Wilkes-Barre, 647 F.2d 372, 381-382 (3d Cir. 1981), cert. denied 454 U.S. 1143 (1982).
         54
          Allied Mech. Servs., Inc., 357 NLRB 1223, 1230 (2011) (dismissing a complaint for failure to state a
claim because it failed to allege coercion directed against a neutral third party as required under § 8(b)(4)).
         55
          Chamber of Commerce of U.S. v. Brown, 554 U.S. 60, 65 (2008) (quoting Golden State Transit Corp. v.
Los Angeles, 475 U.S. 608, 613 (1986)) (emphasis added); Amalgamated Ass’n of St., Elec. Ry. & Motor Coach
Emp. of Am. v. Lockridge, 403 U.S. 274, 286 (1971).
         56
              Fernandez v. Clean House, LLC, 883 F.3d 1296, 1299 (10th Cir. 2018).




                                                          14
motion to dismiss stage, the Court cannot find that the facts alleged in Plaintiffs’ Complaint

establish preemption under § 8(e) or §8(b)(4).

                   2.        Section 303 of the LMRA

        Local 955 argues that § 303 of the LMRA provides an exclusive right of action for

conduct that violates § 8(b)(4) and § 8(e). In § 303 of the LMRA, Congress provides an explicit

and exclusive means of redress in federal court for injuries caused by a union’s attempt to

“threaten, coerce, or restrain any person” for the purpose of forcing or requiring that person to

cease doing business with another.57 However, because the Court has found that Local 955 has

not met its burden to show that Plaintiffs’ claims are preempted under § 8, § 303 does not apply.

        B.         Sufficiency of Plaintiffs’ Allegations

        Alternatively, Local 955 argues that Plaintiffs have failed to adequately allege the

elements of their state law claims of conversion, tortious interference, and civil conspiracy.

                   1.        Conversion

        Local 955 asserts that Plaintiffs “failed to allege that any agent of the Union exercised

control over Plaintiffs’ property.”58 Under Kansas law, “conversion is the unauthorized

assumption or exercise of the right of ownership over goods or personal chattels belonging to

another to the exclusion of the other's rights.”59 “To state a claim for conversion under Kansas

law, a plaintiff must allege that he has been deprived of the use of his property.”60 “To prevail

on a conversion claim, plaintiffs must prove that: (1) they possessed a right in the goods or

personal chattels; and (2) defendant exercised control over the goods or chattel to the exclusion


        57
             29 U.S.C. §§ 187, 158.
        58
             Doc. 10 at 5.
        59
           Alexander v. BF Labs Inc., No. CV 14-2159-KHV, 2016 WL 5243412, at *5 (D. Kan. Sept. 22, 2016)
(citing Bomhoff v. Nelnet Loan Servs., Inc., 109 P.3d 1241, 1246 (Kan. 2005)).
        60
             DIRECTV, Inc. v. Lockwood, 311 F. Supp. 2d 1147, 1149 (D. Kan. 2004) (citations omitted).




                                                        15
of their right.”61 Notably, the allegedly converted property includes Plaintiffs’ Distribution

Rights, which are intangible property. “Under Kansas law, intangible property rights may be

subject to conversion, so long as there exists a present property interest.”62

         To survive a motion to dismiss, Plaintiffs must allege facts showing a plausible claim to a

right to the property and that Local 955 or its agents controlled Plaintiffs’ intangible property

rights. Plaintiffs allege they own Distribution Rights pursuant to a Distribution Agreement with

Bimbo. Further, Plaintiffs allege that Local 955 conspired with Bimbo to implement a plan for

union drivers to take over Plaintiffs’ Route. Here, it is the union drivers who exercised the

requisite control over Plaintiffs’ property rights to constitute conversion. Accordingly, the issue

is whether Plaintiff has alleged facts to support an inference that the union drivers acted as Local

955’s agents in converting Plaintiffs’ property.63 “Generally, a union is not responsible for the

acts of an employee, unless the employee is an agent of the union.”64 “Whether a union member

is the agent of the union is a question of fact; the party seeking to prove that an employee is a

union agent must show that the union ‘instigated, authorized, solicited, ratified, condoned or

adopted’ the employee’s actions or statements.”65 Here, Plaintiffs allege that Local 955

instigated and authorized a plan, and the “actual materialization” of the plan resulted in the

conversion of Plaintiffs’ property.66 To the extent that Local 955 instigated, authorized, and


         61
        Alexander, 2016 WL 5243412, at *5; see also Parks v. Wells Fargo Bank, N.A., No. 16-1096-JTM, 2017
WL 411362, at *3 (D. Kan. Jan. 31, 2017).
        62
           Near v. Crivello, 673 F. Supp. 2d 1265, 1281 (D. Kan. 2009) (citing Farmers State Bank v. FFP
Operating Partners, L.P., 935 P.2d 233, 235–36 (Kan. Ct. App. 1997); Farm Bur. Mut. Ins. Co. v. Carmody, 88
P.3d 1250, 1254–55 (Kan. Ct. App. 2004)).
          63
             Plaintiffs assert, “[e]ach defendant identified herein is and was the agent, servant, or employee of each of
the other defendants . . . .” Complaint, ¶ 5. However, to be entitled to a presumption of truth, Plaintiffs must allege
facts to support this legal conclusion. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).
         64
              Kitchen Fresh, Inc. v. N.L.R.B., 716 F.2d 351, 355 (6th Cir. 1983).
         65
              Id. (quoting N.L.R.B. v. Miramar of Cal., 601 F.2d 422, 425 (9th Cir.1979)).
         66
              Doc 9. at 24.




                                                            16
solicited union drivers to control, and thereby convert, Plaintiffs’ property, Plaintiffs have

adequately pled that the union drivers acted as agents of Local 955. Drawing all inferences in

the light most favorable to Plaintiffs, the Court finds Plaintiffs have sufficiently alleged a

conversion claim.

                   2.      Tortious Interference

       Plaintiffs assert claims for both tortious interference with business relations and tortious

interference with a business expectancy. Tortious interference with a business expectancy

requires: (1) the existence of a business relationship or expectancy with the probability of future

economic benefit to the plaintiff; (2) knowledge of the relationship or expectancy by the

defendant; (3) that, except for the conduct of the defendant, plaintiff was reasonably certain to

have continued the relationship or realized the expectancy; (4) intentional misconduct by

defendant; and (5) damages suffered by plaintiff as a direct or proximate cause of defendant's

misconduct.67 Similarly, tortious interference with business relations requires: (1) the contract;

(2) the wrongdoer's knowledge thereof; (3) his intentional procurement of its breach; (4) the

absence of justification; and (5) damages resulting therefrom.68

              Both tortious interference with a contract and tortious interference with
              contractual expectations or a prospective business advantage are predicated on
              malicious conduct by the defendant. While these torts tend to merge
              somewhat in the ordinary course, the former is aimed at preserving existing
              contracts and the latter at protecting future or potential contractual relations.69

       Local 955 asserts that Plaintiffs have failed to allege any facts to establish malice and

thus, have failed to state a claim. Notably, malice is not an explicit element of either claim.

However, malice is implied in an element of both claims, namely, intentional misconduct (in a


       67
            Burcham v. Unison Bancorp, Inc., 77 P.3d 130, 151 (Kan. 2003).
       68
            Id. at 150.
       69
            Id. at 151 (citing Turner v. Halliburton Co., 722 P.2d 1106 (Kan. 1986)).




                                                         17
claim for tortious interference with a business expectancy) and absence of justification (in a

claim for tortious interference with business relations).70 Further, “[t]he issues of defendants’

motive and the presence or absence of malice are typically questions for the jury.”71

         Here, Plaintiffs have alleged that Local 955 intentionally conspired with Bimbo to

interfere with Plaintiffs’ business, despite knowledge that Plaintiffs owned exclusive Distribution

Rights.72 Local 955 responds that “[c]ourts have made clear that knowledge alone is not enough

to support a claim” for tortious interference.73 The Court finds Local 955’s argument to be

without support. Here, Plaintiffs have alleged Local 955’s specific knowledge of Plaintiffs’

exclusive Distribution rights, coupled with context: Local 955’s goal of transitioning Bimbo

from independent operators to union drivers. Plaintiffs have pled malice with plausibility.

Accordingly, Local 955’s motion to dismiss on the tortious interference claims is denied.

                    3.        Civil Conspiracy

         Civil conspiracy requires, “(1) two or more [entities]; (2) an object to be accomplished;

(3) a meeting of minds in the object or course of action; (4) one or more unlawful overt acts; and

(5) damages proximately caused by those acts.”74 Local 955 challenges the fourth element,

claiming that because Plaintiffs failed to establish a prima facie case for any other tortious cause

of action, the claim should be dismissed. Because the Court denied Local 955’s motion to

dismiss Plaintiffs’ conversion and tortious interference claims, Local 955’s argument necessarily


         70
              Id. at 152. (“The term ‘justification’. . . connote[s] lawful excuse which excludes actual or legal
malice.”).
         71
              Id.
        72
           Plaintiffs assert that Plaintiffs’ counsel sent Local 955 a letter on Oct. 27, 2017 explaining Plaintiffs’
ownership of the Distribution Rights.
         73
              Doc. 8 at 15.
         74
              Rezac Livestock Comm’n Co. v. Pinnacle Bank, 255 F. Supp. 3d 1150, 1175 (D. Kan. 2017).




                                                             18
fails. Accordingly, the Court also denies Local 955’s motion to dismiss Plaintiffs’ civil

conspiracy claims.

       IT IS THEREFORE ORDERED BY THE COURT that Local 955’s Motion to

Dismiss (Doc. 7) is denied.

       IT IS SO ORDERED.

       Dated: November 28, 2018
                                                  S/ Julie A. Robinson
                                                  JULIE A. ROBINSON
                                                  CHIEF UNITED STATES DISTRICT JUDGE




                                                19
